                   Case 2:19-cv-00136-RSM Document 5 Filed 01/30/19 Page 1 of 3




 1                                                               THE HONORABLE ____________
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   OLEG CHURYUMOV,                                    No. 2:19-cv-00136
10                          Plaintiff,                  CORPORATE DISCLOSURE
                                                        STATEMENT
11            v.
12   AMAZON CORPORATE LLC; UWAIS
     KHAN; EDWIN MWANGO; ANDREW
13   BERG; JOE RESUDEK; ROBIN
     MENDELSON; JEFF BEZOS; and BETH
14   GALETTI,
15                          Defendants.
16

17
              Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Amazon Corporate LLC
18
     discloses that it is a limited liability company whose sole member is Amazon Global Resources
19
     LLC, which is not a publicly traded corporation.
20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                          Perkins Coie LLP
      (No. 2:19-cv-00136) –1                                            1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     143074887.1                                                             Fax: 206.359.9000
                   Case 2:19-cv-00136-RSM Document 5 Filed 01/30/19 Page 2 of 3




 1
     DATED: January 30, 2019                     By: s/ Linda D. Walton
 2                                               By: s/ Lindsay J. McAleer
 3                                               Linda D. Walton #20604
                                                 Lindsay J. McAleer #49833
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 Email: LWalton@perkinscoie.com
 7                                                        LMcAleer@perkinscoie.com

 8                                               Attorneys for Defendants
                                                 Amazon Corporate LLC, Uwais Khan, Edwin
 9                                               Mwango, Andrew Berg, Joe Resudek; Robin
                                                 Mendelson, Jeff Bezos, and Beth Galetti
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                   Perkins Coie LLP
      (No. 2:19-cv-00136) –2                                     1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     143074887.1                                                      Fax: 206.359.9000
                   Case 2:19-cv-00136-RSM Document 5 Filed 01/30/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2

 3            I hereby certify that on January 30, 2019, I caused to be served upon the party below, at
 4   the address stated below, via the method of service indicated, a true and correct copy of the
 5   foregoing document.
 6
               Oleg Churyumov                                    Via Hand Delivery
 7             1037 NE 65th St. #81067                           Via U.S. Mail, 1st Class,
               Seattle, WA 98115                                  Postage Prepaid
 8             Telephone: (917) 514-1426                         Via Overnight Delivery
               Email: oleg.churyumov@gmail.com                   Via Facsimile
 9                                                               Via CM/ECF
               Pro se Plaintiff                                  Via E-Mail
10

11

12                    I certify under penalty of perjury under the laws of the State of
                      Washington that the foregoing is true and correct.
13            EXECUTED at Seattle, Washington, on January 30, 2019.
14

15                                                  s/ Lindsay J. McAleer
                                                    Lindsay J. McAleer #49833
16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE (No. 2:19-cv-                                      Perkins Coie LLP
      00136) –1                                                           1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     143074887.1                                                               Fax: 206.359.9000
